           Case 1:16-cv-00144-RJS Document 93 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JACQUELINE FISHER,
                                Plaintiff,

          -v-                                                   No. 16-cv-144 (RJS)
                                                                   JUDGMENT
 AETNA LIFE INSURANCE COMPANY,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         For the reasons set forth in the Court’s order dated March 31, 2019 (Doc. No. 77), and the

Court’s opinion and order dated October 5, 2020 (Doc. No. 91), IT IS HEREBY ORDERED

THAT (i) judgment is entered in favor of Defendant Aetna Life Insurance Company and against

Plaintiff Jacqueline Fisher on Fisher’s claims for compensatory damages and (ii) judgment is

entered in favor of Plaintiff Jacqueline Fisher and against Defendant Aetna Life Insurance

Company in the amount of $15,028.38 in attorney’s fees and $400 in costs, for a total of

$15,428.38.



SO ORDERED.

Dated:          October 14, 2020
                New York, New York
                                                     _______________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
